Citation Nr: 9915486	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  97-16 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington,
West Virginia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.
  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and G. G.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel

INTRODUCTION

The veteran had active service from January 1968 to August 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1996 RO rating decision that denied an 
increased evaluation for PTSD (rated 10 percent under 
Diagnostic Code 9411).  The veteran, his wife, and a friend 
of the veteran testified at a hearing in July 1996.  In May 
1997, the RO hearing officer increased the rating for PTSD to 
30 percent, effective from December 1995.  

The veteran submitted additional materials directly to the 
Board in October 1998, consisting of VA Forms 21-4138; an 
October 1998 letter from the Princeton Vet Center; and a 
September 1998 letter from the veteran.  The veteran has also 
submitted a written waiver of his procedural right to have 
the RO review and consider these additional materials prior 
to the Board's review.  38 C.F.R. § 20.1304(c) (1998).  The 
additional materials have been added to the claims folder.


FINDING OF FACT

The veteran's PTSD is manifested primarily by occasional to 
frequent nightmares, waking up in cold sweats, flashbacks, 
intrusive day thoughts, moderate isolation, a slightly 
exaggerated startle response, hypervigilance, occasionally 
explosive temper, irritability, feelings of hopelessness and 
helplessness, a history of suicidal ideation, difficulty 
establishing and maintaining effective work and social 
relationships, and depression and nervousness reflective of 
not more than considerable social and industrial impairment.


CONCLUSION OF LAW

The schedular criteria for a 50 percent rating for PTSD, and 
no more, are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.41, 4.130 (1998), and Code 9411, effective prior to 
and beginning November 7, 1996.


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Factual Background

The veteran had active service from January 1968 to August 
1969.

Service department records show that the veteran participated 
in the Vietnam Counter Offensive Phase V campaign, and that 
he was awarded the National Defense Service Medal, the 
Vietnam Service Medal, the Vietnam Campaign Medal, an Air 
Medal, and a Combat Infantryman Badge.  The veteran's DD Form 
214 indicates that his military occupational specialty (MOS) 
was that of an infantry pathfinder.

Service department records show that, as a pathfinder, the 
veteran was responsible for directing helicopters into 
landing zones to pick up dead and wounded soldiers.  
Statements from the veteran indicate that, during one night-
time incident, a fellow pathfinder was directing a helicopter 
to a landing zone when suddenly the veteran saw tracer rounds 
shooting between the pathfinder's two flashlights and the 
helicopter was shot down.  At another time the veteran saw a 
friend step on a land mine and was blinded.

A January 1993 RO rating decision granted service connection 
for PTSD, and assigned a ten percent evaluation under 
diagnostic code 9411, effective from July 1992.

Private hospital records show that the veteran was admitted 
for psychiatric treatment in March 1993, due to increasing 
problems with depression, insomnia, decreased appetite, 
anhedonia, decreased concentration, decreased energy, 
excessive worry, and feelings of hopelessness and 
helplessness, although suicidal ideation was denied.  The 
veteran was described as periodically reliving his 
experiences in Vietnam and having nightmares.  A report of a 
mental status examination revealed no marked impairment of 
recent or remote memory; intelligence was estimated to be 
within average range; depressive symptoms were present; and 
there was some question about whether or not some auditory 
and/or visual hallucinations were associated with his PTSD 
symptoms.  The examiner noted that, prior to receiving 
medication, the veteran was extremely agitated.  The 
diagnoses included benzodiazepine dependence and withdrawal 
with psychotic symptoms; major depression, probably 
recurrent, with melancholia, severe; and PTSD, chronic.
 
RO rating decisions in September 1993, February 1996, and May 
1996 continued the ten percent evaluation for PTSD under 
diagnostic code 9411.

The veteran testified at a hearing in July 1996 to the effect 
that the severity of his PTSD had worsened over the years.  
He testified that he had lots of dreams and nightmares about 
Vietnam and the helicopter crash where he was wounded, and 
had daily flashbacks.  He was awakened by dreams nearly three 
or four times weekly, and stayed awake for hours at a time.  
The veteran testified that he was taking medication to help 
calm him and to help him sleep.  The veteran also stated that 
there was a lot of suicide going on around him, and that he 
had had suicidal thoughts and thoughts of killing another.  
The veteran also testified that he did not go around crowds 
much.

Another witness at the hearing, who had served with the 
veteran in Vietnam, testified that he also had PTSD and that 
he had neither spoken to nor seen the veteran for many years 
after service.  In describing their recent reunion, he 
testified that the veteran was withdrawn and did not want to 
talk about Vietnam and about being a pathfinder.

The veteran's wife testified at the hearing that, at times 
when her husband had had a rough day and flared off and took 
it out on her, generally they would not speak.  She testified 
that the veteran had become more withdrawn over the years, 
that he no longer attended family outings, and that he just 
wanted to keep to himself.  She testified that he did not 
want to talk a lot, but that he did talk about Vietnam more 
now than when they were first married.  She testified that it 
would be easier to get responses from the veteran, were he 
not on medication that kept him calmed down.
 
The veteran underwent a VA psychiatric examination in August 
1996 in order for a medical examiner to differentiate and 
evaluate PTSD from organic brain syndrome (OBS).  The veteran 
reported that he suffered a head injury approximately 38 days 
after discharge from service.  The head injury occurred in a 
car accident.  The veteran reported that he was unconscious 
for approximately five months.  A report by the medical 
examiner reveals that the veteran did appear to be suffering 
from some type of OBS, but did not appear to be suffering 
from any type of dementia or from any type of tremendous 
memory loss.  It was the opinion of the medical examiner that 
the veteran's OBS neither affected nor caused symptoms of 
PTSD; that PTSD was separate from the OBS; and that further 
neuropsychiatric testing was recommended.  The diagnosis on 
Axis I was PTSD.

The veteran underwent additional VA neuropsychiatric and 
psychological testing in April 1997.  The veteran reported 
his experiences in Vietnam, and how he feared for his life on 
a regular basis.  The veteran reported that he was treated 
twice for PTSD at VA facilities in 1993, and that he was 
under the care of a Dr. Fredman from 1990 to 1993 and was 
prescribed medication.  The veteran also reported his car 
accident following service, in which he sustained a head 
injury and loss of consciousness.  The veteran stated that he 
had not been employed since the accident.  The report of the 
neuropsychiatric examination reveals that the veteran's 
symptoms of PTSD included nightmares, waking up in cold 
sweats, having flashbacks, intrusive day thoughts, isolation, 
an exaggerated startle response, hypervigilance, and 
explosive temper.  The veteran did not appear to be suffering 
from any type of dementia or amnesia.  The examiners noted 
that the veteran did not appear to be suffering from any 
chronic symptoms of OBS or from any residual effects of OBS.  
It was the examiners' opinion that there had possibly been no 
permanent brain damage.  The only residual symptom of OBS 
that was detectable was dysarthria (slurred speech).

An RO rating decision in May 1997 increased the rating for 
PTSD to 30 percent, effective from December 1995.

A June 1997 letter from a private physician, Michael 
Kostenko, D.O., indicates that he had treated the veteran for 
several years.  He described the veteran as being shy, and as 
having difficulty dealing with people or being around groups 
of people.  Dr. Kostenko reported that the veteran had anger, 
hostility, sleep disturbance, and profound somatizations to 
the stomach and viscera all secondary to anger and rage; that 
the veteran was depressed and fatigued with poor energy 
levels; and that the veteran's life was profoundly affected 
relative to issues of PTSD.

A statement from the veteran's son, submitted in March 1998, 
indicates that the veteran had become more and more isolated 
over the years, to the point of barely leaving the house.  He 
stated that the veteran had a short fuse and got extremely 
angry over little things.  He also stated that, a few years 
ago, the veteran had a severe breakdown and was hospitalized 
for some time, but that this was never discussed.  He also 
stated that his father was depressed and worried about 
everything, to the point of anxiety attacks.

The veteran underwent a VA PTSD examination in May 1998.  The 
veteran reported having problems with his nerves since he 
came out of service, which had gotten worse since he had a 
head injury in 1969.  The veteran reported having recurrent 
flashbacks and nightmares about Vietnam.  He reported that 
his nightmares had gotten less frequent-about two or three 
per month-and that he also had dreams about firefights.  He 
reported having recurrent flashbacks too-about two or three 
per month-triggered by low flying helicopters, loud noises, 
and fire crackers.  The veteran indicated that he would get 
depressed at times, had some hopeless/helpless feelings, was 
easily irritated, and had some startle responses.  The 
veteran denied being actively suicidal or homicidal.  The 
veteran was diagnosed with PTSD.  It was the opinion of the 
examiner that the veteran's PTSD affected him socially and 
industrially only occasionally.  He noted that the veteran 
had not been able to work primarily due to his head injury.

An RO rating decision in August 1998 continued the 30 percent 
evaluation for PTSD under Diagnostic Code 9411.

Statements received from the veteran and from the Princeton 
Vet Center in October 1998 indicate that the veteran received 
a Purple Heart Medal for his service in Vietnam, and that 
others who served with him were receiving 100 percent 
service-connected disability for PTSD.  The veteran stated 
that he currently has flashbacks, nightmares, fits of 
rage/anger, bad dreams, night sweats, intrusive thoughts, 
isolation, depression, and thoughts of suicide but no plans 
of carrying it through.  The veteran also stated that he had 
seen between 15 and 20 psychiatrists and counselors since 
1990, and that he continued to take medication.

Records in the claims folder reveal that the veteran had 
occasional treatment at a VA outpatient clinic, and that he 
has been regularly attending weekly group therapy sessions 
and individual therapy sessions for PTSD at the Princeton Vet 
Center.  At various times during therapy sessions, the 
veteran has reported problems sleeping, road rage, 
medications that make him feel like a zombie, flashbacks 
almost daily, panic attacks, problems finding work as a 
veteran, depression, intrusive thoughts, etc.


B. Legal Analysis

The veteran's claim for an increased evaluation for PTSD is 
well grounded, meaning it is plausible.  The Board finds that 
all relevant evidence has been obtained with regard to the 
claim and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The provisions for rating service-connected mental disorders 
were amended effective on November 7, 1996.  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of his claim under the criteria that 
is to his advantage.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

A 30 percent evaluation is warranted for PTSD when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and 
psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
rating requires that the ability to establish or maintain 
effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility, and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment.  A 100 percent evaluation requires that attitudes 
of all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community, 
that there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior, or that the veteran be demonstrably 
unable to obtain or retain employment. 38 C.F.R. § 4.132, 
Diagnostic Code 9411, effective prior to Nov. 7, 1996.

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. - 50 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).-30 percent

The evidence shows that the veteran receives occasional VA 
outpatient treatment, weekly group therapy and individual 
therapy, and continuous medication for PTSD.  The evidence 
also reveals that he has undergone VA psychiatric 
examinations in 1996, 1997, and 1998. The reports of these 
examinations reflect few abnormal clinical findings and not 
more than moderate symptomatology attributed by the examiners 
to PTSD.  Each of the examiners assigned GAF scores in the 
low- to mid-60s, indicative of "some difficulty" in social 
and occupational functioning.  

While the veteran has not been employed since his return from 
Vietnam and since the car accident in 1969, the most recent 
psychiatric examination indicates that the veteran's PTSD 
symptoms affect him socially and industrially only on 
occasion.  The prior psychiatric examination reflects no 
permanent brain damage from the veteran's head injury, and 
the only detectable residual of OBS was slurred speech.  

The 1997 and 1998 VA clinic records, however, reflect 
somewhat more frequent and more severe symptomatology, 
although those records do show some improvement in his mental 
health over the time period.  That the PTSD symptoms may be 
more severe than noted by the VA examiners is further 
supported by private physicians' statements in 1997, as well 
as lay statements and the hearing testimony.  

The evidence as a whole, nevertheless, does not show that the 
veteran's PTSD produces severe impairment, using the old 
rating criteria, or that his symptoms are so severe as to 
warrant a 70 percent evaluation under the revised rating 
criteria.  

The Board finds that the evidence shows that the level of 
impairment due to PTSD more nearly approximates the criteria 
for a 50 percent rating (rather than the currently assigned 
30 percent evaluation) under the criteria in effect both 
prior to and beginning November 7, 1996.  Resolving all doubt 
in the veteran's favor, therefore, a 50 percent rating for 
PTSD is warranted.  


ORDER

A 50 percent evaluation for PTSD is granted, subject to the 
regulations applicable to the payment of monetary benefits.



		
	William R,. Harryman
	Acting Member, Board of Veterans' Appeals



 

